 

 



EXHIBIT 10.8

AMENDED AND RESTATED DEFERRED FEE PLAN

 

ARTICLE I
BACKGROUND, PURPOSE AND EFFECTIVE DATE

Section 1.1            Background and Purpose of the Plan, Certain Definitions.

First Real Estate Investment Trust of New Jersey, a New Jersey business trust
(the “Trust”), has established the Amended and Restated Officers and/or Trustees
Deferred Fee Plan (the “Plan”) to allow its Trustees the opportunity to defer
payment of all or a portion of the fees they receive for serving as an Officer
and/or Trustee of the Trust.

Section 1.2            Effective Date and Term.

The Plan was established and became effective as of November 1, 2000, and was
initially restated effective December 31, 2008 to comply with Section 409A of
the Internal Revenue Code of 1986, as amended (“Code”), and as such the Plan
should be interpreted and construed consistent with this intent. The Plan is
amended and restated herein effective October 31, 2014. The Plan shall remain in
effect until otherwise amended or terminated by the Board of Trustees of the
Trust. The Plan, as herein amended and restated, shall be deemed adopted and
approved by the Board of Trustees of the Trust as of, and the effective date of
the Plan, as herein amended and restated, shall be, October 31, 2014 (the
“Effective Date”).

ARTICLE II
CONTRIBUTIONS; RESERVATION OF SHARES

Section 2.1            Deferred Fees.

During the period in which this Plan remains in effect, the Trust shall credit
to the Cash Account, as hereinafter defined, of any Trustee who elects to
participate in this Plan (a “Participant”), the amount of future fees for
service as a Trustee of the Trust that such Participant elects in writing (on a
“Deferral of Fees and Payment Election Form” provided by the Trust) to defer
(hereinafter “Deferred Fees”). On and after the Effective Date, all amounts
previously deferred by a Participant prior to the Effective Date, including,
without limitation, amounts deferred for services as a Trustee or as an Officer
of the Trust, shall be credited to the Participant’s Cash Account (a
Participant’s “Transferred Balance”). For the purpose of clarity, the
Transferred Balance of a Participant who served as an Officer of the Trust prior
to the Effective Date may include deferrals of compensation payable to such
Participant for services as an Officer of the Trust; however, from and after the
Effective Date, any Participant who is also an Officer of the Trust shall not be
permitted to defer under this Plan any amounts paid or payable to such
Participant as compensation for services as an Officer of the Trust. Each
Trustee of the Trust can elect to defer all or a portion of his or her annual
fees and/or his or her meeting fees. Elections to defer shall be made prior to
the calendar year for which they are effective, which election shall include an
election as to when the Participant’s benefits under the Plan shall commence. A
Deferral of Fees and Payment Election Form setting forth the election to defer
must be delivered to the Trust on or before the December 31 of the calendar year
preceding the calendar year to which the election relates. An election to defer
as set forth in the Deferral of Fees and Payment Election Form shall be
irrevocable with respect to the calendar year in which it applies, and shall be
effective only for that calendar year. A Participant who wishes to defer all or
a portion of his or her annual fees and/or meeting fees for any successive
calendar year must make a new election pursuant to a Deferral of Fees and
Payment Election Form for each successive year in accordance with this Section
2.1 except to the extent set forth in the next sentence. In the event a
Participant has elected an in-service distribution date on a prior year’s
Deferral of Fees and Payment Election Form and fails to file a new Deferral of
Fees and Election Form for the current deferral period so that the previously
elected in-service distribution date is then twenty-four (24) months or less
from the current deferral period, the Participant will be deemed to have filed a
new Deferral of Fees and Payment Election Form for the current deferral period
to have the amounts deferred for such period paid to him or her at retirement.
The crediting of the amounts deferred under this Plan shall be made on the date
on which such amounts would otherwise have been paid to the Participant.

67

 



Section 2.2            Reservation of Shares. There shall be reserved for
issuance under this Plan an indeterminate number of shares of the Trust’s
beneficial interest (“Common Shares”) to allow for the issuance of Common Shares
to Participants with respect to the Share Units (as hereinafter defined)
credited to the Participants’ Share Unit Accounts (as hereinafter defined) from
time to time as specified in the Participants’ Deferral of Fees and Payment
Election Forms.

ARTICLE III
ACCOUNTS AND MAINTENANCE

Section 3.1            Accounts.

(a)          Cash Account. The Trust shall maintain for each Participant an
account to which it shall credit all amounts allocated thereto in accordance
with Section 2.1 (the “Cash Accounts”). Each Cash Account shall be credited with
interest on the amount in such account at a rate equal to a floating rate,
adjusted quarterly, equal to the average interest rate on ten year Treasury
bonds plus 150 basis points, credited in arrears.

(b)          Share Unit Account. From and after the Effective Date, on the last
day of each calendar quarter, the aggregate amount of deferred fees pursuant to
Section 2.1, but not the amount of a Participant’s Transferred Balance, and the
interest accrued on each Cash Account (the “Conversion Balance”), shall be
converted into share units (“Share Units”) equivalent to Common Shares. A
Participant’s Transferred Balance shall not be converted into Share Units and
shall remain in cash in the Participant’s Cash Account. Such conversion of the
Conversion Balance shall be determined by dividing the aggregate amount to be
converted on the last day of each calendar quarter by the Fair Market Value of
one Common Share on the immediately preceding trading day. The Trust shall
maintain for each Participant an account to which the Trust shall allocate the
number of Share Units for full Common Shares so determined (the “Share Unit
Account”), and the aggregate Fair Market Value of the Share Units so allocated
shall be charged to such Participant’s Cash Account to reduce the balance
thereof, but not below the Participant’s Transferred Balance.

68

 



(c)          In the event that any cash dividend is paid by the Trust with
respect to the Common Shares, each Participant’s Share Unit Account will be
credited with a number of Share Units equal to (x) the amount of the cash
dividend paid with respect to one Common Share, (y) multiplied by the total
number of Share Units credited to the Participant’s Share Unit Account as of the
record date for such dividend, (z) divided by the Fair Market Value of one
Common Share on the trading day immediately preceding the payment date of such
dividend. In the event that any dividend is paid with respect to the Common
Shares by the Trust in Common Shares, additional credits of Share Units shall be
made to a Participant’s Share Unit Account equal to the number of full Common
Shares that the Participant would have received had he or she been the owner, on
the record date for such dividend, of a number of Common Shares equal to the
number of Share Units in his or her Share Unit Account on such date. The Share
Units credited to a Participant’s Share Unit Account, together with the balance
of a Participant’s Cash Account, shall be collectively referred to herein as a
Participant’s “Plan Benefits.”

(d)          Rights with Respect to Share Units. A Participant shall not have
any rights as a shareholder (including, without limitation, the right to vote on
any matter subject to the approval of the shareholders of the Trust) with
respect to the Share Units credited to his or her Share Unit Account, except the
right to receive credits for dividends paid with respect to the Common Shares as
described in Section 3.1(b) above, nor shall a Participant have the right to
transfer or otherwise dispose of any Share Units, until such time as such Share
Units are issued to the Participant as Common Shares pursuant to the terms of
this Plan.

(e)          Neither a Cash Account nor a Share Unit Account constitutes a trust
fund or escrow. No funds or Common Shares shall be set aside or earmarked for
any Cash Account or Share Unit Account, and such accounts shall be solely
bookkeeping devices.

Section 3.2            Vesting.

At all times a Participant shall have a 100% nonforfeitable right to the amounts
credited to his or her Cash Account and the Common Shares credited as Share
Units to his or her Share Unit Account, provided that neither a Participant nor
his or her Beneficiary shall be entitled to receive any amount in the
Participant’s Cash Account or any Common Shares credited as Share Units to the
Participant’s Share Unit Account if it is determined at any time that such
Participant engaged in a dishonest act in the Participant’s relationship with
the Trust, in the sole discretion of the Board of Trustees of the Trust.

ARTICLE IV
BENEFITS

Section 4.1            Payment of Benefits.

(a)          Payment At Retirement Age Election. At the time of entering into a
deferral election, a Participant may elect to receive his or her Plan Benefits
either at the retirement age specified by the Participant in his or her Deferral
of Fees and Payment Election Form, or actual retirement, whichever occurs
earlier (the “Payment Date”). On the Payment Date, (i) the Conversion Balance
shall be converted using the Fair Market Value of the Common Shares on the
immediately preceding trading day, and the resulting Share Units shall be
credited to the Participant’s Share Unit Account, (ii) the remaining balance of
the Participant’s Cash Account after such conversion (and reduction) shall be
paid to the Participant in a lump sum, or in a number of substantially equal
annual installments (not to exceed 10), as elected by a Participant at the same
time and in the same manner as the election to defer is made pursuant to Section
2.1 on the Deferral of Fees and Payment Election Form, and (iii) the Trust shall
issue to the Participant a number of Common Shares equal to the number of Share
Units credited to the Participant’s Share Unit Account as of the Payment Date,
including the Share Units credited to the Share Unit Account pursuant to clause
(i) of this Section 4.1(a).

69

 



(b)          Special Rule for Participants Who are Officers. A Participant who
is an Officer of the Trust who retires as an Officer on the last day of the
Trust’s fiscal year shall receive payment of any Plan Benefits that such
Participant is otherwise entitled to receive during the fiscal year in which
retirement occurs, in the following fiscal year, notwithstanding the payment
election made by such Participant. A Participant who is an Officer of the Trust
who retires as an Officer prior to the last day of the Trust’s fiscal year shall
be entitled to receive payment of his or her Plan Benefits in the same fiscal
year during which the Participant retires in accordance with the Participant’s
payment election.

(c)          Payment Upon Cessation of Service as a Trustee Election. Following
a Participant’s cessation of service as a Trustee for any reason prior to
retirement (as set forth in Section 4.1(a) above) or death (the date of which
shall be referred to as the “Date of Cessation”), (i) the Conversion Balance
shall be converted into Share Units using the Fair Market Value of the Common
Shares on the trading day immediately preceding the Date of Cessation, and the
resulting Share Units shall be credited to the Participant’s Share Unit Account,
(ii) the Trust shall pay to the Participant the remaining balance of the
Participant’s Cash Account (after the reduction of the balance thereof as a
result of the conversion described in clause (i) above), either in a lump sum,
or in a number of substantially equal annual installments (not to exceed 10), as
elected by a Participant at the same time and in the same manner as the election
to defer is made pursuant to Section 2.1 on the Deferral of Fees and Payment
Election Form, and (iii) the Trust shall issue to the Participant a number of
Common Shares equal to the number of Share Units credited to the Participant’s
Share Unit Account as of the Date of Cessation.

(d)          In-Service Distributions Payment Election. At the time of entering
into a deferral election, a Participant may elect to receive all or a part of
his or her Plan Benefits as an in-service distribution at some designated time
in the future, provided that the in-service distribution date shall be no
earlier than the January 1st of the calendar year that is at least two (2) years
following the year for which the deferral election is made. Deferred Fees for
which a specific in-service distribution year (“In-Service Distribution Year”)
is elected shall be allocated to a Cash Account that will be maintained
separately from the Cash Account maintained under (a) or (c) above, and Share
Units credited to the Participant with respect to the Conversion Balance shall
be credited to a Share Unit Account that will be maintained separately from the
Share Unit Account maintained under (a) or (c) above. If amounts are deferred in
two (2) or more separate calendar years but are designated for distribution in
the same In-Service Distribution Year, then such amounts shall be allocated to
the same Cash Account. Upon attainment of the In-Service Distribution Year, Plan
Benefits designated for the in-service distribution shall be paid to the
Participant as follows: (i) the Conversion Balance designated for such
In-Service Distribution Year shall be converted using the Fair Market Value of
the Common Share on the last trading day of the In-Service Distribution Year,
and the resulting Share Units shall be credited to the Participant’s Share Unit
Account, (ii) the remaining balance of the Cash Account designated for such
In-Service Distribution Year shall be paid to the Participant, either in a lump
sum (after the reduction of the balance thereof as a result of the conversion
described in clause (i) above, if any), or in a number of substantially equal
annual installments (not to exceed 10), as elected by a Participant at the same
time and in the same manner as the election to defer is made pursuant to Section
2.1 on the Deferral of Fees and Payment Election Form, and (iii) the Trust shall
issue to the Participant a number of Common Shares equal to the number of Share
Units credited to the Participant’s Share Unit Account designated for such
In-Service Distribution Year.

70

 



(e)          Payment on a Change in Control Election. A Participant may also
elect that all of the amounts then allocated to the Participant’s Cash
Account(s) and Share Unit Account(s) be distributable to the Participant upon a
Change in Control of the Trust. The existence of a Change in Control event shall
be determined by the Committee in accordance with Section 409A of the Code and
the guidance and Regulations issued thereunder.

(f)          Benefit Payment Restrictions. Notwithstanding anything to the
contrary, the time or schedule of any payment or amount scheduled to be paid
pursuant to the terms of this Plan may not be modified except as otherwise
permitted under Section 409A of the Code and the guidance and Regulations issued
thereunder. In addition, if applicable, and to the extent required under Section
409A of the Code (and the guidance and Regulations issued thereunder), no
payment shall be made to a Participant if he or she is a specified employee/key
employee (within the meaning of Section 409A of the Code and Regulation Section
1.409A-1(i)) sooner than six (6) months after the date of his or her separation
from service with the Trust (within the meaning of Regulation Section
1.409A-1(h)).

(g)          Change in Payment Election. Notwithstanding the preceding
provisions of this Section 4.1 to the contrary, a Participant may subsequently
elect, in such form and manner as prescribed by the Committee, that the benefits
credited to one or more of his or her Cash Account(s) and Share Unit Account(s)
be distributed commencing on a date later than that originally selected,
provided that any such election is modified at least twelve (12) months (and
more than one calendar year) prior to (i) the date payments would otherwise
commence; (ii) the Participant is still a member of the Board of the Trust; and
(iii) the length of the postponement be for at least an additional five (5)
years from the date the payment otherwise would have been paid.

Section 4.2            Upon Death.

(a)          Prior to Commencement of Payment of the Benefit. In the event of a
Participant’s death prior to the commencement of payment of the Plan Benefits
under Section 4.1, the Trust shall pay the Plan Benefit to the Participant’s
Beneficiary, in a lump sum payment or in that number of substantially equal
annual payments (not to exceed 10) as elected by the Participant at the same
time and in the same manner as the election to defer is made pursuant to Section
2.1 in the Participant’s Deferral of Fees and Payment Election Form. The
Survivor Benefit shall be payable at the time specified in the Deferral of Fees
and Payment Election Form.

71

 



(b)          After Commencement of Payment of the Benefit. In the event of the
death of a Participant after commencement of the Payment of the Plan Benefit
under Section 4.1, the Trust shall continue Payment of the remaining Plan
Benefits to the Participant’s Beneficiary in the same manner and at the same
times as if the Participant had not died.

Section 4.3            Unforeseeable Emergency.

(a)          In the case of an Unforeseeable Emergency, as defined below, a
Participant may submit a written request to the Committee for (1) a distribution
of all or a part of his or her Cash Account(s) and Share Unit Account(s) prior
to the date benefits otherwise would be payable, or (2) an acceleration of the
payment of installment payments which have already begun. Withdrawals or
acceleration because of an Unforeseeable Emergency shall be permitted only to
the extent reasonably necessary to satisfy the emergency.

(b)          An Unforeseeable Emergency is a severe financial hardship resulting
from extraordinary and unforeseeable circumstances arising as a result of one or
more recent events beyond the control of the Participant and as defined in
Regulation Section 1.409A-3(i)(3). The need to send the Participant’s child to
college or the desire to purchase a residence will not be considered
Unforeseeable Emergencies. Withdrawals will not be permitted to the extent such
emergency is or may be relieved: (a) through reimbursement or compensation by
insurance or otherwise or (b) by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not itself cause severe financial
hardship.

Section 4.4            Distribution Upon Determination that the Participant is
not Exempt Under ERISA.

If it is determined that the Participant is not a “management or highly
compensated employee” within the meaning of Section 201(2) of the Employee
Retirement Income Security Act (“ERISA”), by a opinion of the United States
Department of Labor, a decision of a court of competent jurisdiction, or the
reasonable opinion of the Trust’s counsel, the Trust shall cause an immediate
distribution of the Participant’s Cash Account(s) and Share Unit Account(s) as
if the Participant had attained the designated distribution date as elected on
his or her Deferral of Fees and Payment Election Form and that the method of
distribution elected was in the form of a lump sum.

Section 4.5            Distribution Upon Determination of Taxability.

(a)          If it shall be determined that any Participant entitled to benefits
under the Plan is subject to federal or state income taxes on benefits accruing
to him or her under the Plan in a calendar year prior to the calendar year of
his or her receipt of such benefits (pursuant to Section 409A of the Code or due
to a change in the federal tax or revenue laws, a published ruling or similar
announcement issued by the Internal Revenue Service, a Regulation issued by the
Secretary of Treasury, a decision by a court of competent jurisdiction involving
the Participant, or a closing agreement made pursuant to Section 7121 of the
Code that is approved by the Internal Revenue Service and specifically involves
the Participant, or with respect to state income taxation, any relevant state
law, regulation, ruling, announcement, court decision or settlement agreement
involving the Participant and the state taxing authority), then, within thirty
(30) days after the Administrator has learned of the incidence of such taxation,
the Trust shall cause a distribution to be made to the Participant from his or
her Cash Account(s) and/or an issuance of Common Shares with respect to the
Share Units credited to the Participant’s Share Unit Account(s), in an amount
equal to the maximum marginal individual federal and state income tax rate for
the year of inclusion multiplied by an amount subject to such federal or state
income taxation. If all or part of the distribution is to be made from a
Participant’s Share Unit Account(s), the Trust shall issue to the Participant a
number of Common Shares with a Fair Market Value on the trading day immediately
preceding the date of such distribution equal to the amount of such distribution
with a corresponding number of Share Units deducted from the Share Unit Account.
Notwithstanding the preceding sentence, any such distribution and/or issuance
shall not be made to a Participant subject to taxation unless he or she
acknowledges to the Trust that such distribution and/or issuance will reduce/be
taken from his or her Cash Account(s) and/or Share Unit Account(s),
respectively.

72

 



(b)          The Trust may also accelerate the time or schedule of payments from
a Participant’s Cash Account(s) and/or issuances of Common Shares with respect
to the Share Units credited to the Participant’s Share Unit Account(s), to pay
the Federal Insurance Contribution Act (“FICA”) tax imposed under Sections 3101,
3121(a) or 3121(v)(2) of the Code or to pay the income tax at the source on
wages imposed under Section 3401 of the Code or the corresponding withholding
provisions of applicable state law. If the time or schedule of issuances of
Common Shares with respect to a Participant’s Share Unit Account is to be
accelerated, the acceleration shall relate to issuances of Common Shares with an
aggregate Fair Market Value on the trading day immediately preceding the date of
such acceleration equal to the amount of the FICA tax so imposed, and a
corresponding number of Share Units shall be deducted from the Share Unit
Account. Notwithstanding the above, the total payment from a Participant’s Cash
Account(s) and/or issuance of Common Shares with respect to the Share Units
credited to the Participant’s Share Unit Account(s) under this subparagraph may
not exceed the aggregate FICA amount and the income tax withholding related to
the FICA amounts. Notwithstanding the above, any such distribution and/or
issuance shall not be made unless the Participant acknowledges to the Trust that
such distribution and/or issuance will reduce/be taken from his or her Cash
Account(s) and/or Share Unit Account(s), respectively.

ARTICLE V
ADMINISTRATION

Section 5.1            Administrator.

The Plan shall be administered by the Board of Trustees of the Trust or the
Compensation Committee of the Board of Trustees (hereinafter, in either case,
the “Administrator”). The Administrator shall be authorized to interpret the
Plan and to make decisions regarding any questions arising thereunder. Any such
interpretation or decision of the Administrator shall, unless overruled or
modified by the Board of Trustees, be final, conclusive and binding upon all
Participants and upon any person claiming benefits or rights under the Plan by
or through any such individual. No member of the Board of Trustees or
Compensation Committee serving as the Administrator shall be entitled to act on
or decide any matter relating solely to himself or herself or any of his or her
rights or benefits under the Plan. The Administrator may, in its discretion,
designate a person or persons to carry out such duties or functions as the
Administrator determines. Notwithstanding any provision of the Plan to the
contrary, if the Administrator is the Compensation Committee, any duty or
function which may be performed by the Compensation Committee may instead be
performed by the Board of Trustees if the Board of Trustees so determines in its
sole discretion.

73

 



Section 5.2            Plan Intent and Interpretation.

The Plan is intended to be, to the maximum extent possible and permitted under
applicable laws, an unfunded non-qualified benefit plan maintained primarily for
the purpose of providing deferred compensation for management/highly compensated
employees, as contemplated by Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.
The Plan is not intended to comply with the requirements of Section 401(a) of
the Code or to be subject to parts 2, 3 and 4 of Title I of ERISA. The Plan
shall be administered by the Administrator so as to effectuate this intent.
Furthermore, the Plan is intended to be a non-qualified deferred compensation
plan as described in Section 409A of the Code and it is intended that it shall
be operated, administered and construed to give effect to such intent.

ARTICLE VI
AMENDMENT, SUSPENSION OR TERMINATION

Section 6.1            Amendment, Suspension or Termination.

The Board of Trustees of the Trust may amend, suspend or terminate this Plan, in
whole or in part, at any time and from time to time by resolution adopted at a
regular or special meeting of such Board, and only in such manner.
Notwithstanding the above, the Trust reserves the right to amend this Plan at
any time to comply with Section 409A of the Code and the guidance and
Regulations issued thereunder or for any other purpose, provided that such
amendment will not result in taxation to or of any Participant under Section
409A of the Code. The Trust also reserves the right to terminate the Plan at any
time to comply with Section 409A of the Code if it is terminating all of the
Trust’s like kind plans pursuant to Regulation Section 1.409A-1(c)(2).

Section 6.2            No Reduction.

No amendment, suspension or termination shall operate to adversely affect the
existing Plan Benefits accrued for any Participant who is in service or the Plan
Benefits otherwise available to a Participant if the Participant had ceased to
be an Officer and/or Trustee as of the effective date of such amendment,
suspension, or termination. Any Plan Benefits determined as of such date shall
continue to be payable as provided in Article IV.

ARTICLE VII
MISCELLANEOUS PROVISIONS

Section 7.1            Beneficiary.

“Beneficiary” shall mean any one or more persons, corporations or trusts, or any
combination thereof, last designated by a Participant to receive the Plan
Benefits provided under this Plan. Any designation made hereunder shall be
revocable, shall be in writing either on a facsimile of the form annexed hereto
as Schedule 1 or in a written instrument containing the information requested in
Schedule 1, and shall be effective when delivered to the Trust at its principal
office. If the Trust in its sole discretion determines that there is not a valid
designation, the Beneficiary shall be the executor or administrator of the
Participant’s estate.

74

 



Section 7.2            Nonassignability.

The interest of any person under this Plan (other than the Trust) shall not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, attachment or encumbrance, or the claims of creditors of such person,
and any attempt to effectuate any such actions shall be void.

Section 7.3            Interest of Participant.

(a)          A Participant and any Beneficiary shall be, in respect to the Cash
Account(s), Share Unit Account(s) and any Plan Benefits to be paid, and shall
remain, simply a general unsecured creditor of the Trust in the same manner as
any other creditor having a general claim for compensation, if and when the
Participant’s or Beneficiary’s rights to receive the Plan Benefits shall mature
and become payable. As such, the Trust’s obligation to a Participant and his or
her Beneficiary under this Plan shall be a general unsecured contractual
obligation of the Trust and neither the Participant nor his or her Beneficiary
shall have at any time any right, title or interest, legal or equitable,
security lien or other proprietary interest in or to any asset of the Trust,
including, but not limited to, any amounts credited to the Cash Account(s) and
the shares of Common Share credited as Share Units to the Share Unit Account(s).

(b)          Unfunded Plan. For purposes of the Code and ERISA, this Plan shall
be considered unfunded. Accordingly, any Plan Benefits to be provided under this
Plan are unfunded obligations of the Trust. Any payment under this Plan shall be
made from the general funds of the Trust and nothing in this Plan shall require
the Trust to segregate any monies from its general funds, to create any trust,
or to make any special deposits, or to purchase any policies of insurance or
other investment vehicles with respect to such obligations. If the Trust elects
to purchase individual policies of insurance on any Participant or segregate
funds to invest in other investment vehicles to help finance any of the
obligations under the Plan, such policies and/or investment vehicles and the
proceeds therefrom shall, at all times remain the sole property of the Trust,
and neither the Participants or their Beneficiaries shall have any ownership
rights to such policies of insurance or other investment vehicles.

Each Participant entitled to Plan Benefits has the status of a general unsecured
creditor of the Trust and this Plan constitutes a mere promise by the Trust to
make benefit payments in the future. If the Trust should transfer to a trust any
assets which could in the future be used to pay Plan Benefits, such trust
created by the Trust and any assets held by the trust to assist the Trust in
meeting its obligations under this Plan will conform to the terms of the model
trust described in Revenue Procedure 92-64. Except with respect to transfers to
such a trust, if applicable, no provisions shall at anytime be made with respect
to segregating assets of the Trust for payment of Benefit Payments under the
Plan. In addition, nothing contained in this Plan shall constitute a guaranty by
the Trust or any other entity or individual that the Trust’s assets will be
sufficient to pay benefits under this Plan.

75

 



Section 7.4            Withholding.

The Trust shall have the right to deduct or withhold from the Plan Benefits paid
under this Plan all taxes which may be required to be deducted or withheld under
any provision of law (including, but not limited to, FICA Tax payments, income
tax withholding and any other deduction or withholding required by law) now in
effect or which may become effective any time during the term of this Plan.

Section 7.5            Exclusivity of Plan.

This Plan is intended solely for the purpose of deferring fees to the
Participants to the mutual advantage of the parties. Nothing contained in this
Plan shall in any way affect or interfere with the right of a Participant to
participate in any other benefit plan in which he or she may be entitled to
participate.

Section 7.6            No Right to Continued Service.

This Plan shall not confer any right to continued service on a Participant of
the Trust.

Section 7.7            Notice.

Each notice and other communication to be given pursuant to this Plan shall be
in writing and shall be deemed given only when (a) delivered by hand, (b)
transmitted by facsimile (provided that a copy is sent at approximately the same
time by registered or certified mail, return receipt requested), (c) received by
the addressee, if sent by registered or certified mail, return receipt
requested, or (d) by Express Mail, Federal Express or other overnight delivery
service, to the Trust at its principal office and to a Participant at the last
known address of such Participant (or to such other address or facsimile number
as a party may specify by notice given to the other party pursuant to this
Section).

Section 7.8            Compliance with Code.

The Participants and the Trust intend that this Plan, in form and operation,
comply with Section 409A of the Code and the Regulations issued thereunder. The
Trust and the Administrator will at all times interpret the Plan’s terms in a
manner which is consistent with all applicable laws and Regulations; however, as
required under Regulation Section 1.409A-1(c)(1), the interpretation of the Plan
does not permit the deletion of material terms which are expressly contrary to
Section 409A of the Code and the Regulations issued thereunder and also does not
permit the addition of missing terms necessary to comply thereunder. Such
deletion or addition may be accomplished only in the form of a Plan amendment in
accordance with Section 6.1 of the Plan.

Section 7.9            New Jersey Law Controlling.

This Plan shall be construed in accordance with the laws of the State of New
Jersey.



76

 



Section 7.10            Binding on Successors.

This Plan shall be binding upon the Participants and the Trust, and their heirs,
successors, legal representatives and assigns.

 

77

 

FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY

_____________________

Deferral of Fees and Payment Election Form

_____________________



Name:     Address:           Telephone (daytime):     Social Security Number:  
 

 

I. Deferral of Fees Election:



I elect to defer the following fees in the following amounts or percentages:

TYPE OF FEE     AMOUNT OR PERCENTAGE DEFERRED Trustee’s annual fee      
Trustee’s meeting fee       Date of this election: __________________



78

 

 

II.          Benefit Payment Elections:

With respect to the fees deferred pursuant to my Deferral of Fees dated
______________, I _________________________, hereby elect to have my Plan
Benefit commence and the form of Plan Benefit payment to be as follows (Complete
1 or 2 plus 3 and 4):

1.            (a)          Retirement Benefit.

I elect to receive my Plan Benefits as follows:

Benefit to commence:          At retirement age of _____, or actual retirement,
if later.

Benefit to be paid: (check one) [___] Lump sum          [___] Installments over
___ years (not to exceed 10).

               (b)          Termination of Benefit

If my service as a trustee of the Trust ceases before I am eligible to retire, I
elect to receive my benefit as follows:

Benefit to commence:          [___] At termination          [___] At the
retirement age set forth above.

Benefit to be paid: (check one) [___] Lump sum          [___] Installments over
___ years (not to exceed 10).

2.In-Service Distribution

I elect to receive my Plan benefits during service as follows:

Benefit to commence in ___ calendar years (must be at least 2 calendar years
after the year for which deferrals are made).

Benefit to be paid: (check one) [___] Lump sum          [___] Installments over
___ years (not to exceed 10).

3.Survivor Benefit

If my death occurs prior to commencement of my retirement benefits, I elect to
have survivor benefits paid as follows:

Benefit to commence:          [___] Immediately          [___] When it would
have been otherwise paid to me as elected above.

I designate the following as my beneficiary: ___________________________________

79

 



4.Change in Control

If a Change in Control occurs, I elect to receive my Plan Benefits as follows:

Benefit to commence:          [___] Immediately          [___] When it would
have been otherwise paid to me as elected above.

 

Benefit to be paid:          [___] Lump sum          [___] Installments over ___
years (not to exceed 10).

I understand that if I defer the date at which a Plan Benefit is to commence,
the change shall supersede the date of payment herein selected. Any such change
must be made on forms provided by the Company and must be made at least twelve
(12) months (and more than one calendar year) prior to the date payments would
otherwise commence (and the Change must defer Plan Benefit Payment no less than
five (5) years from the date Plan Benefits were originally scheduled to
commence.

Trustee’s Signature: ______________________

Received by: (Signature): ________________________________

Date: ___________________ Title: _______________________

80

 

FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY

_____________________

Change of Payment Election Form

_____________________

With respect to the fees deferred pursuant to my Deferral of Fees and Payment
Election Form dated _____________, I, ________________, hereby elect to change
the date at which my Plan Benefit is to commence as follows to a date which is
at least five (5) years later than the date when any Plan Benefits were
originally scheduled to commence:

1.Retirement Benefit

I elect to receive my Plan Benefits as follows:

Benefit to commence:          At retirement age of ___, or actual retirement, if
later but in no event earlier than five (5) years from the date when the
applicable Plan Benefits were originally scheduled to be paid.

2.In-Service Distribution

I elect to receive my Plan Benefit during service as follows:

Benefit to commence on a date in ___ calendar year (which is at least five (5)
years later than the date originally selected for any In-Service Distribution
Plan Benefits to commence.)

I understand that any change in the date at which a Plan Benefit is to commence
shall supersede the date of payment previously selected, provided it is made at
least twelve (12) months (and more than one calendar year) prior to the date
payments would otherwise commence and the change must defer the payment date of
any Plan Benefits at least five (5) years from the date on which any Plan
Benefits were originally scheduled to be paid.

Dated:          

 Trustee’s Signature: ____________________

 



81

 



